TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00240-CR



                                  Brenda Elaine King, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
        NO. CR-12-1083, HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



                             MEMORANDUM OPINION


                This is an appeal pursuant to Anders v. California.1 Appellant Brenda Elaine King

pleaded guilty to the offense of arson.2 As part of her plea agreement, King signed a stipulation of

evidence in which she admitted that she had intentionally set fire to an apartment building as alleged

in the indictment. At the plea hearing, the district court found the evidence sufficient to support a

finding of guilt, took the matter under advisement subject to a presentence investigation report,

and reset the case for sentencing. At the conclusion of the sentencing hearing, during which no

additional evidence was offered, the district court sentenced King to 10 years’ imprisonment. This

appeal followed.

                King’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

       1
           386 U.S. 738 (1967).
       2
           See Tex. Penal Code § 28.02(a).
Anders v. California by presenting a professional evaluation of the record demonstrating why there

are no arguable grounds to be advanced.3 Counsel has certified to the Court that he has provided a

copy of the motion and brief to King, advised King of her right to examine the appellate record

and file a pro se response, and supplied King with a form motion for pro se access to the appellate

record.4 In response, King has filed a short pro se brief and supplemental brief in which she

complains generally of ineffective assistance of counsel, what she considers to be a disproportionate

sentence, and various other actions in the proceedings below that she perceives to be “illegal.”

                We have reviewed the record, counsel’s brief, and the pro se briefs. We agree with

counsel that the appeal is frivolous and without merit. We find nothing in the record that might

arguably support the appeal. Counsel’s motion to withdraw is granted.

                The judgment of conviction is affirmed.



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Field

Affirmed

Filed: August 18, 2015

Do Not Publish




       3
         See 386 U.S. at 744-45; see also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972).
       4
           See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014).

                                                 2